Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing on 11/06/2020 for filing on 03/18/2022 .
Claims 1-20 are pending.
The Application is filed as continuation of the US application 16/515,111 having Effective Filing on July 18 2018. 

Response to Arguments
This is in response to the argument remarks filed on 03/18/2022, responsive to First Action Interview Office Action and Interview Summary, especially Applicant traversed the rejection of claims, appeared with the claimed recitation “accessing, by the runtime environment, a plug-in type framework to obtain a type descriptor instance associated with a particular type descriptor identified by the received string.”.
and Applicant submitted the cited references, whether taken individually or in combination, do not teach or suggest all the elements recited in independent claim 1. Independent claims 8 and 15 include substantially similar recitations.
Examiner’s response:
The claim recited,
“and responsive to determining that the received string does not correspond to a built-in reference type:  accessing, by the runtime environment, a plug-in type framework to obtain a type descriptor instance associated with a particular type descriptor identified by the received string.”.
Andreae shows “JavaCOP.Framework” is accessed to obtain ‘compiled constraints’. As seen in the Introduction, p. 57, 
“it is desirable to provide a framework for user-defined type systems.
Bracha has previously identified the need for such a framework,
coining the term pluggable types for the resulting system ”
And herein: JavaCOP is as a Plug-in type framework with setting rules:
(within Introduction, p. 57)
In this paper, we present the design, implementation, and evaluation
of a practical framework for implementing pluggable type
systems in Java [3, 32], which we call JAVACOP (“Constraints
On Programs”). We have designed a declarative rule language in
which programmers may specify their pluggable type systems.
User-defined rules work over a rich abstract syntax tree (AST) representation
for Java 1.5 programs and can refer to user-defined type
information, which is expressed as annotations in Java 1.5’s metadata
facility [6]. JAVACOP then automatically enforces these rules
on programs as they are compiled.
As a simple example, consider the following code which uses a
@NonNull annotation to specify the additional type constraint that
the field firstname (of Java type String) may never be null.
----------------------------------
class Person {
@NonNull String firstname = "Chris";
void setFirstName (String newname)
{ firstname = newname; }
}

By the passage above, within the code of Class Person, it shows that Java type string meets the type descriptor. Non-primitive data types - such as string , arrays,  and other primitive such as char, int are  declared depending on the programming instructions.  
In Figure 4, p. 67, Andreae is acting like a type plugin for a JavaCOP.Compliler that compiles the Source Program of Java using the Constraint Rule Set. Thus, incorporated to the Instruction in p. 57, such as Class Person, the compiler will access the Java.COP.Framework, in the manner of plug-in type, and for example, if the source program is “Class Person” as mentioned, then “type descriptor instance associated with a particular type descriptor identified by the received string” by the code seen in the Class Person. 
This meets the functionality recites in the claimed limitation submitted above, where Applicant submitted Andrea as a static type checking, Applicant depicted, Andreae,  p. 66, col. 2,  Id., p. 67, col. 1,   Id, p. 69, col. 2, that are only other facts. However, with the functionality of the claimed recitation, the Introduction, and the Figure 4 meets the claimed limitation.  
Applicant submitted JAVACOP does not enforce type constraints on user defined types dynamically, at runtime. It should be noted that Andreae is a study, a description of a work, therefore, it tends to provide a compilation associated with type constraint in static manner because in static manner, it would be easy to provide details and to explain to readers how it works, but clearly when running JAVACOP, it would cover all aspects described in the work, and that is in the manner of runtime. Therefore, the Bloom is combined to address the deficiency: by the runtime environment. Bloom appears Bloom appears to be extensible plug-in framework of Andreae to support Runtime-environment (Bloom, Sec. 7. Extensibility, start p. 132). With Bloom, it shows the ordinarily that when goes to plugins, it must be at a runtime environment. Therefore, the combination would yield results predictable for adapting to execution environment of a platform that Andreae’s JaveCOP Framework should be modified obviously.
Applicant’s submissions have been considered but deemed not to be persuasive.

   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al., “A Framework for Implementing Pluggable Type Systems”, 2006, ACM, pages 57-74, in view of Bloom et al., “Thorn - Robust, Concurrent, Extensible Scripting on the JVM”, 2009, ACM, pages 117-136.
As per Claim 1: Andreae discloses,
1. One or more non-transitory computer readable media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
receiving a string associated with a type descriptor;
(See p. 57, right column, in Class Person, a string as @NonNull and type descriptor as “String firstname = "Chris". See Figure 4, in p. 67, Java Program, the string is as part of code in Java Program)
retrieving a set of rules for built-in reference type descriptors;
(See Figure 4, Constrain Rulesets is associated with Java Program by Constraint Engine. So, when p. 57, right column, @NonNull is checked, and see p. 60, right column, within sec. 2.5, “The rule checks each class definition to ensure that the class does not inherit from a class that has the @Final attribute -- has Annotation is a built-in method on symbols for looking up a Java 1.5 attribute.”.  So the Java program is parsed for type checking and the check is complied with built-in rules for built-in reference type descriptors. [Constraint Rulesets for @NonNull String is a not built-in reference type descriptor and it might be shown with Emit Errors and Warnings])
Regarding, 
parsing, by a runtime environment, the received string using the set of rules to determine that the received string does not correspond to a built-in reference type; 
Refer back to Class Person with string @NonNull String firstname = "Chris"; and this string is parsed within sec. 4.1, p. 67, and in Figure 4, it is determined with “Emit Errors and Warmings”.

However, Andreae does not parse the string “by runtime environment”, but parsed at code validation time.  
 
Regarding,
and responsive to determining that the received string does not correspond to a built-in reference type:  accessing, by the runtime environment, a plug-in type framework to obtain a type descriptor instance associated with a particular type descriptor identified by the received string.
See Figure 4, and the plug-in type framework is JavaCOP.Framework, according to Abstract in p. 57. In Figure 4, in response to “Emit Error and Warning” JavaCOP.Framework is accessed to obtains Java 1.5’ metadata Facility: See p. 58: all bullets started with JAVACOP for the error like @NonNull String firstname = "Chris".
However, Andreae does not show accessing a plug-in type framework, “by the runtime environment”.

Andreae, does not show the operations of type constraint checking in according with parsing and accessing By the runtime environment , but add the plug-in framework, that includes type descriptor instance in the JavaCOP framework having a particular type descriptor identified by the received string like @NonNull String.

Bloom discloses parsing and accessing By the runtime environment  with a plug-in Framework (See Bloom: p. 118: in Targeted Domain, “Thorn plugins”, p. 122, left column, para. Started with “A Central Idea…”, and see sec. 7, Extensibility and its sub sections started in p. 132, especially, within sec. 7,  “Thorn compiler is to support language evolution by allowing the syntax and semantics to be extended through plugins into the runtime system.”).
Bloom appears to be extensible plug-in framework of Andreae to support Runtime-environment as it is mentioned in Sec. 7.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the invention to combine the teaching parsing the string and accessing a plug-in type frame work of Andreae at compiling with the Extensibility for allowing the type being checked and pluggable at runtime by Bloom, the modification of Extensibility would yield results predictable for adapting to execution environment of a platform. 

As per Claim 2: Regarding,
2.  The media of claim 1, wherein parsing the received string comprises:
analyzing the received string to determine that a character from among a set of characters that denotes a beginning of a syntax corresponding to a plug-in type is present in the received string.
(Andreae, see Figure 4, and the code class person discussed in Introduction)
 
As per Claim 4: Regarding,
4. The media of claim 1, wherein parsing the received string comprises:
analyzing the received string to determine that a final character of the received string is not one of a set of characters that are permitted to terminate a built-in reference type descriptor.
(Andreae - See the code class person discussed in Introduction, in this case using the first character as @ or not, or an annotation, it has a similarity)
Andreae does not include a string with a set of characters that are permitted to terminate a built-in reference type descriptor, but identified with annotation. 
It would be obvious to an ordinary of skills before the effective filing of the invention to modify the annotation with standard character from the annotation of Andreae with start/terminate for easing the identification of built-in reference.
 
As per Claim 5: Regarding,
5. The media of claim 1, wherein accessing the plug-in type framework comprises:
determining that the received string corresponds to a particular plug-in type;
(Andreae - See the code class person discussed in Introduction, in this case, the particular plug-in type is as @NonNull String) 
Regarding, 
calling, using at least a portion of the received string, a bootstrap method associated with the particular plug-in type; and responsive to calling the bootstrap method, receiving the type descriptor instance 
Andreae - Figure 4 in p. 67,  Andreae integrates Java program with the particular plug-in type such as NonNull as in class Person to compile into Bytecode as in Figure 4 as for calling Compiled Constraints for receiving type descriptor instances as in JavaCOP.Framework.
Andreae does not call a bootstrap method associated with the particular plug-in type.
Bloom discloses calling a bootstrap method associated with the particular plug-in type (See Bloom, p. 132, sec. 7.1, Plugins with bootstrap class).
It would be obvious to an ordinary of skills before the effective filing of the invention to include Bootstrap of Bloom in the call constraints in Andreae for conforming to requirement of a plugin platform.

As per Claim 6: Regarding,
6. The media of claim 1, wherein the type descriptor instance is defined based on the plug-in type framework.
(Andreae - See class person in Introduction and Figure 4, with JavaCOP. Framework)

As per Claim 7: Regarding,
7. The media of claim 1, wherein the type descriptor instance is a metaobject associated with the particular plug-in type, wherein the particular plug-in type corresponds to an overlay of a built-in type in a system of built-in types without modifying or extending a type hierarchy associated with the built-in type.
(Andreae -  in p. 59, left column., The JAVACOP AST,  and sec. 2.2.) 


As per Claims 8-9, 11-14: Claims are directed to a method that has the claimed steps having functionality corresponding to the instructions performed in of claims 1-2, 4-7. The rejection of claims has the same rationale as addressed in claims 1-2, 4-7 above.
 
As per Claims 15-16, 18-20: Claims are directed to a system that has the claimed operations having functionality corresponding to the instructions performed in of claims 1-2, 4-7. The rejection of claims has the same rationale as addressed in claims 1-2, 4-7 above.


Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
May 23, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191